Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report: January 13, 2009 Date of Earliest Event Reported: January 7, 2009 SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter) Bermuda 001-32950 Not Applicable (Jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) Canons Court 22 Victoria Street Hamilton, Bermuda HM 12 (Address of principal executive offices, including zip code) (441) 295-7135 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 7, 2009, Syncora Holdings Ltd. (the Company) agreed to pay Claude LeBlanc, Special Advisor to the Companys Board of Directors, a retention payment of $200,000. Of this amount, $150,000 will be paid in January 2009 and must be repaid to the Company in the event that Mr. LeBlanc voluntarily resigns or is terminated by the Company for cause prior to March 31, 2009. The remaining $50,000 will be paid to Mr.
